DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I in the reply filed on 11/28/22 is acknowledged.

Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/22.

It is noted that this application is a 371 application.  The examiner mistakenly sent restriction requirement out under 35 U.S.C .121 on 10/26/22.  Lack of unity requirement correcting/replacing the writing of the restriction requirement sent on 10/26/22 is included below:

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a supply system.
Group II, claim(s) 9-11, drawn to a method of loading a feed device with a coating material.
Group III, claim(s) 13, drawn to a machining apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature (STF) of Group I is directed to a supply system for coating material having a storage device and a manipulator.  The foregoing STF is present in (EP3,479,976 A1; see Fig. 1; paragraph [0018] for a storage device (4) and a manipulator (7)).  Therefore, there is no unity of invention when the STF is present in the prior art.  Hence, lack of unity is held by the Examiner under 37 CFR 1.475 and PCT Rule 13.  
	Per applicants’ election of group, I (claims 1-8), the application has been examined as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, recites the phrase “the supply system”.  In claim 1, line 1, the phrase “supply system” lacks proper antecedent basis.  For the purpose of examination, in claim 1, line 1, the phrase “A supply system” is assumed.
In claim 1, line 4, the phrase “coating material” lacks proper antecedent basis.  For the purpose of examination, the phrase “the coating material” or “the at least one coating material” is assumed.
In claims 2-7, line 1 each the phrase “Supply system” lacks proper antecedent basis.  For the purpose of examination, in claim 1, line 1, the phrase “The supply system” is assumed.
In claim 2, line 3, the word “these” is read as “the plurality of coating materials”.
In claim 5, line 7; the word “optionally” makes the claim vague.  For the purpose of examination, this word is deleted.
In claim 6, lines 3 & 6, the phrase “coating materials” lacks proper antecedent basis.  For the purpose of examination, the phrase “the coating material” or “the at least one coating material” is assumed.
In claim 6, lines 3 & 6, the phrase “a storage device” lacks proper antecedent basis.  For the purpose of examination, the phrase “the storage device” is assumed.
In claim 2, line 3, the word “them” is read as “the coating material”. or “the at least one coating material”.
In claim 6, lines 3 & 6, the phrase “a feed device” lacks proper antecedent basis.  For the purpose of examination, the phrase “the feed device” is assumed.
In claim 7, line 4, the phrase “a coating material” lacks proper antecedent basis.  For the purpose of examination, the phrase “the coating material” or “the at least one coating material” is assumed.
In claim 7, line 3; the use of the pronoun “it” makes the claim unclear.  For the purpose of examination, the phrase “the manipulator” is assumed.
In claim 7, line 3, the phrase “a feed device” lacks proper antecedent basis.  For the purpose of examination, the phrase “the feed device” is assumed.
In claim 8, line 2, the phrase “a supply system” lacks proper antecedent basis.  For the purpose of examination, the phrase “the supply system” is assumed.
In claim 8, line 3, the phrase “a feed device” lacks proper antecedent basis.  For the purpose of examination, the phrase “the feed device” is assumed.
In claim 8, lines 3 & 4 each, the phrase “a coating material” or “at least one coating material” lacks proper antecedent basis.  For the purpose of examination, the phrase “the coating material” or “the at least one coating material” is assumed.
In claim 8, line 3, the phrase “a machining device” lacks proper antecedent basis.  For the purpose of examination, the phrase “the machining device” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3479976 A1.
As to claim 1, EP’976 discloses (see Figs 1 and 3) a supply system for supplying a coating material to a feed device (1 edge processing machine) for feeding a coating material to a machining device (presser region 6), the supply system comprising: a storage device (4) configured to store at least one coating material (cassette 5 with an edge band 3 roll capable of being a coating material), and a manipulator (7) configured to transfer coating material between the feed device (1) and the storage device (4).
As to claim 2, in EP’976 (see Figs 1 and 3) the storage device (4) is configured to accommodate a plurality of coating materials (cassettes 5 each provided with an edge band 3 roll) and to supply these to the feed device as needed by means of the manipulator.
Regarding claim 3, in EP’976 the manipulator is an articulated arm robot and preferably a multi-axis robot and more preferably a 5-axis or 6-axis robot (see Axes A-E).
As to claim 4, in EP’976 (see Fig 3) the manipulator is a linear table (robot arm 78 and 71 pivotably mounted for linear movement on turntable 79) and the storage device (4) is configured to enable a movement of a stored coating material in at least one axis (B or D axes).
Regarding claim 5, in EP’976 (see Figs 1 and 3) the manipulator (7) is an articulated arm robot and the storage device (4) is configured to store the coating material in at least one plane such that the coating material in different storage positions of the storage device can be reached by the manipulator (7), wherein the coating material can be moved in the at least one plane of the storage device.
As to claim 6, in EP’976 (see Figs 1 and 3) the manipulator (7) is a mobile robot configured to pick up the coating material at the storage device (4), transport them to the feed device (1 edge processing machine), and unload them at the feed device (1) and to pick up coating materials at the feed device(1), transport them to the storage device (4), and unload the coating device at the storage device (4).
With respect to claim 7, in EP’976 (see Figs 1 and 3) the manipulator (7) is capable of performing a threading operation on the coating material when the coating material has been moved to the feed device (1).
As to claim 8, in EP’976 (see Figs 1 and 3) the feed device (1) for feeding the coating material to the machining device (6), wherein the feed device (1) is configured to accommodate the at least one coating material which can be fed to the machining device (6).

Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niebur (US 2020/0198076A1).
As to claim 1, Niebur discloses (see Figure) a supply system for supplying a coating material (workpieces 7) to a feed device (depositing device 4) for feeding a coating material to a machining device (41-44), the supply system comprising: a storage device (feed device 8) configured to store at least one coating material, and a manipulator (2) configured to transfer the coating material between the feed device (4) and the storage device (8).
As to claim 2, in Niebur (see Figure) the storage device (8) is configured to accommodate a plurality of coating materials (7) and to supply the coating material to the feed device (4) as needed by means of the manipulator.
Regarding claim 5, Niebur discloses (see Figure) the manipulator (2) is an articulated arm robot and the storage device (8) is configured to store the at least one coating material (7) in at least one plane such that the coating material (7) in different storage positions of the storage device can be reached by the manipulator (2), wherein, the coating material (7) can be moved in the at least one plane of the storage device (8).
As to claim 6, Niebur teaches (see Figure) the manipulator (2) is a mobile robot configured to pick up coating materials at a storage device (8), transport them to the feed device (4), and unload them at the feed device (4) and to pick up the coating material (7) at the feed device, transport them to the storage device (8), and unload them at the storage device (8).
With respect to claim 7, Niebur teaches (see Figure) the manipulator (2) is capable of performing a threading operation on the coating material when the coating material has been moved to the feed device (4).
As to claim 8, in Niebur (see Figure) the feed device (4) for feeding the coating material to the machining device (41-44), wherein the feed device (4) is configured to accommodate the at least one coating material which can be fed to the machining device (41-44).

Claim(s) 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1,860,593A2.
As to claim 1, EP’593 discloses (see Figure) a supply system for supplying a coating material (edge material 12 received in roll within the cassettes 14) to a feed device (6) for feeding a coating material to a machining device ( connection unit 11), the supply system comprising: a storage device (13) configured to store at least one coating material(12 within cassette 14), and a manipulator (15) configured to transfer the coating material between the feed device (6) and the storage device (13).
As to claim 2, in EP’593 (see Figure) the storage device (13) is configured to accommodate a plurality of coating materials (12 within cassettes 14) and to supply the coating material to the feed device (6) as needed by means of the manipulator (15).
Regarding claim 4, EP’593 teaches (see Figure) manipulator (15) is a linear table (X and Y guides 3, 4) and the storage device (13) is configured to enable a movement of a stored coating material in at least one axis.
Regarding claim 5, EP’593 discloses (see Figure) the manipulator (15) is an articulated arm robot and the storage device (13) is configured to store the at least one coating material (edge material 12 received in roll within the cassettes 14) in at least one plane such that the coating material (edge material 12 within 14) in different storage positions of the storage device can be reached by the manipulator (15), wherein, the coating material (12 within cartridge 14) can be moved in the at least one plane of the storage device (13).
As to claim 6, EP’593 teaches (see Figure) the manipulator (15) is a mobile robot configured to pick up coating materials at a storage device (13), transport them to the feed device (6), and unload them at the feed device (6) and to pick up the coating material (12) at the feed device, transport them to the storage device (13), and unload them at the storage device (13).
With respect to claim 7, EP’593 teaches (see Figure) the manipulator (15) is capable of performing a threading operation on a coating material when the coating material has been moved to the feed device (6).
As to claim 8, EP’593 teaches (see Figure) the feed device (6) for feeding the coating material (12) to the machining device (11), wherein the feed device (6) is configured to accommodate the at least one coating material (12) which can be fed to the machining device (11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niebur (US 2020/0198076A1) or EP’593 in view of EP3479976 A1.
EP’595 or Niebur lacks teaching the type of multi axis robot manipulator is an articulated arm robot and preferably a multi-axis robot and more preferably a 5-axis or 6-axis robot. EP’976 the manipulator is an articulated arm robot and preferably a multi-axis robot and more preferably a 5-axis or 6-axis robot (see Axes A-E).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a multi axis robot in EP’595 or Niebur to attain multi-axis movement of the workpiece or substrate. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niebur (US 2020/0198076A1) in view of EP’593 or EP3479976 A1.
Niebur lacks teaching a liner table manipulator.  EP’593 teaches (see Figure) the manipulator is a linear table (X and Y guides 3, 4) and the storage device (13) is configured to enable a movement of a stored coating material in at least one axis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a liner table manipulator to attain linear movements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/